Citation Nr: 0004439	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
September 1959, from January 1962 to May 1962, and from 
September 1969 to September 1972; the veteran also had 
periods of reserve service between 1955 and 1972.  

In May 1974, the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for hearing loss.  The RO notified the veteran of that 
decision by letter dated May 17, 1974; he did not appeal.  

In January 1976, the VARO denied reopening the claim for 
service connection for hearing loss.  The RO notified 
the veteran of that decision by letter dated January 11, 1976; 
he did not appeal.  

In May 1977, the VARO denied service connection for hearing 
loss and tinnitus.  The RO notified the veteran of that 
decision by letter dated May 18, 1977; he did not appeal.  

In February 1998, the veteran filed an application to reopen 
the claim for service connection for defective hearing.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision from the VARO to not 
reopen the claim for service connection for hearing loss and a 
June 1998 decision to not reopen the claims for service 
connection for bilateral hearing loss and tinnitus.  



FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in May 
1974, January 1976, and May 1977 and notified the veteran of 
the decisions by letter; he did not appeal.  

2.  The RO denied service connection for tinnitus in May 1977 
and notified the veteran of the decision by letter; he did 
not appeal.  

3.  Evidence received since the May 1977 rating decision 
includes medical evidence that shows that the veteran 
currently has bilateral hearing loss and tinnitus.  

4.  The medical evidence includes an opinion of a nexus 
between the current bilateral hearing loss and tinnitus and 
active service.  


CONCLUSIONS OF LAW

1.  The May 1974, January 1976, and May 1977 rating decisions 
became final because the RO notified the veteran of the 
decisions, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

2.  The evidence received since the May 1977 rating decision 
is new and material evidence; the claims of entitlement to 
service connection for hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  Bilateral hearing loss and tinnitus were incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the May 1977 rating 
decision follows.

Service department records show that the veteran was an 
aeromedical specialist.  

The October 1955 induction examination report stated that the 
veteran's ears were normal, no defects or diagnoses were 
noted, and the veteran denied all other pertinent medical or 
surgical history except for an ear infection in August 1955.  
No audiometric testing was reported.  

The August 1959 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history except for hospitalization in December 1958 for a 
left ear infection that had no complications or sequelae.  
The audiometric test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
10
LEFT
25
15
10
10
15

The October 1959 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history except for an ear infection of otitis media in 
February 1959 that had no complications or sequelae.  


The audiometric test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
15
5
5
5
10

The May 1960 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history except for a history of earaches in childhood.  There 
were no recurrences of earaches until 1959 when the veteran 
had fungus in his left ear and was hospitalized for 10 days.  
There were no recurrences or complications.  The audiometric 
test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
15
5
5
5
10

The April 1961 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history except for a history of chronic earaches during 
childhood of unknown cause.  The audiometric test revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
10
5
5
10
20

The June 1962 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
0
5
0
5
20

The May 1963 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
15
LEFT
5
5
10
15
15

The May 1964 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
10
10
10
20
25

The April 1965 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  

The audiometric test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
20
LEFT
0
5
5
10
25

The May 1966 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
10
15
25

The April 1967 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
25
LEFT
10
5
0
10
25

The April 1968 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  

The audiometric test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
35
35
LEFT
15
15
20
15
45

The August 1969 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
25
LEFT
20
5
5
20
20

The January 1970 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
25
20
LEFT
20
5
10
20
30

The June 1970 examination report stated that the veteran's 
ears were normal, no defects or diagnoses were noted, and the 
veteran denied all other pertinent medical or surgical 
history.  The audiometric test revealed the same results as 
the January 1970 test.  

The March 1972 examination report stated that the veteran's 
ears were normal, and no defects or diagnoses were noted.  
The audiometric test revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
20
LEFT
10
0
0
15
25

The July 1972 separation examination report stated that the 
veteran's ears were normal except for minimal high frequency 
hearing loss.  The audiometric test revealed the same results 
as the March 1972 test.  

The veteran underwent a VA examination of his back in March 
1974.  The veteran's eardrums were intact, and the canals 
were clear.  The examiner stated that the veteran had high 
frequency hearing loss on testing in the past.  

The veteran underwent a VA hearing examination in March 1977.  
The veteran reported that he had trouble with his hearing 
since 1959 and that his ears rang all the time.  The canals 
were clear, and the tympanic membranes were intact.  The 
Weber was not lateralized, and the Rinne was positive.  The 
March 1977 diagnosis was sensorineural hearing loss and 
constant tinnitus aurium, started in service.  

The audiological examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
20
20
10
20
LEFT
20
25
25
10
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
After the audiological examination, the VA examiner stated in 
April 1977 that the veteran's hearing was within normal 
limits, bilaterally.  


The state of the evidence since the May 1977 rating decision 
follows.

A May 1993 letter from the Social Security Administration 
(SSA) stated that the veteran had received disability 
benefits since September 1992.  

The veteran underwent a VA examination for other matters in 
September 1994.  He reported that his first military job 
required him to stand on the runway.  When planes crashed, he 
flew with the search team that transferred the wounded to 
hospitals and the dead to morgues.  After volunteering to 
serve in Vietnam, he flew with the 9th and 57th Air Evacuation 
Squadrons, flying the wounded from Vietnam to Japan.  He 
recalled that a soldier bled to death while being transported 
because no one realized that he was bleeding underneath until 
the veteran turned him over and found the pool of blood.  
After a Vietnamese village was hit by napalm, he helped to 
evacuate a civilian girl to the burn center at Long Minh.  
Eventually, the veteran accompanied addicted veterans on 
flights from Vietnam to drying out facilities in Japan.  

The veteran underwent a VA examination for other matters in 
October 1994.  He reported that he served slightly over 8 
months in Vietnam from 1970-1971.  He was a medical 
technician who did not go out on board helicopters.  The 
Medivac helicopters came to his unit, and they performed 
triage and transported the wounded to hospitals.  


An October 1997 audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
45
45
LEFT
30
30
20
15
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The veteran underwent a VA examination in December 1997.  The 
veteran reported noise exposure and pressure equalization 
problems in the military.  The assessment was bilateral 
sensorineural hearing loss, left Eustachian tube dysfunction, 
and allergic rhinitis.

The February 1998 and March 1998 statements, July 1998 notice 
of disagreement, and August 1998 appeal alleged that 17 years 
of flying in service caused the veteran's high range 
bilateral hearing loss and tinnitus.  The veteran further 
alleged that he had not been exposed to noise factors other 
than aircraft noise in service.  He alleged that an 
audiologist told him that his hearing disorder was consistent 
was exposure to aircraft noise.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing in February 1999.  The veteran 
believed that exposure to engine noise in the military caused 
his current high frequency hearing loss and tinnitus.  
Transcript (February 1999), pages 1, 3, and 5.  In service, 
the veteran was a medical evacuation superintendent whose 
duties required him to tend the wounded and fly in military 
aircraft where he was exposed to a high level of engine 
noise.  Although he was offered earplugs, he wore them only 
during ground preparations.  While in the air, he and his 
coworkers removed the earplugs because, otherwise, they could 
not hear the injured above the engine noise.  Transcript 
(February 1999), page 2.  The veteran testified that he was 
not exposed to noise trauma prior to service or since 
discharge from service.  Since service, he worked as a 
purchasing agent and in medical billing.  Then, he attended 
nursing school and became a registered nurse.  Transcript 
(February 1999), page 3.  He first noticed that his hearing 
was going bad in 1976-1977 because he missed the high ranges 
of music and conversation.  He first noticed tinnitus in 
1974-1975 because he experienced ringing in his ears while 
studying at the nursing school library.  Transcript (February 
1999), pages 1 and 4.  The veteran currently wore bilateral 
hearing aids all of the time.  Transcript (February 1999), 
pages 3.  The current tinnitus was so loud that it disrupted 
his sleep and forced him to mask the ringing by turning on 
the radio or television.  Transcript (February 1999), pages 
3-4.  

The veteran's November 1999 letter stated that K. Stevens, 
M.D., opined that the veteran's high range hearing loss and 
tinnitus were caused by noise induced during flying duties in 
the military.  The October 1999 letter from Dr. Stevens 
stated that the veteran had complained of significant hearing 
loss and continuous tinnitus since service.  The veteran 
denied recurrent otitis media, ear trauma, vertigo, and any 
ototoxic drug exposure.  There was no family history of 
hearing loss.  The veteran denied other significant exposure 
to noise.  He did not use a chain saw or power tools, run a 
home shop, or ride a motorcycle.  He was a hunter in the past 
but had not hunted for the last 15 years.  A detailed 
examination of the ear, nose, and throat revealed that the 
tympanic membranes were intact, and the middle ear space was 
well ventilated.  The remainder of the ear, nose, and throat 
was negative.  Audiometric testing showed a moderate 
neurosensory hearing loss involving both the speech 
frequencies and high range.  Dr. Stevens opined that the 
veteran's hearing loss was the result of military exposure to 
noise because the hearing loss was in excess of what was 
expected in a patient of the veteran's age simply from 
presbycusis.  Dr. Stevens opined that tinnitus was also the 
direct result of the neurosensory hearing loss and thus was 
also a result of the noise-induced service connected hearing 
loss.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the May 1977 rating decision: 1) 
medical records since May 1977; 2) sworn testimony from the 
February 1999 hearing; and 3) lay statements from the veteran 
and his representative since May 1977.  

The medical records are not cumulative because the record 
previously contained no medical records since May 1977.  The 
testimony and lay statements are not cumulative because they 
asserted, for the first time in the record, that repeated, 
long-term exposure to aircraft noise in service caused 
bilateral hearing loss and tinnitus.  

The medical records, testimony, and lay statements since May 
1977 are material because they include a diagnosis of current 
bilateral hearing loss and tinnitus disabilities and because 
they describe the veteran's exposure to noise in service.  
The claims must be reopened because the new and material 
evidence that confirms the presence of the current 
disabilities, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The claims for service connection for bilateral hearing loss 
and tinnitus are well grounded because the evidence includes 
a diagnosis of the current disabilities, medical and lay 
evidence of noise exposure in service, and a nexus medical 
opinion relating the current disabilities to noise in 
service.  

The medical evidence shows that the veteran has current 
bilateral hearing loss and tinnitus disabilities.  In 
November 1999, Dr. Stevens diagnosed hearing loss and 
tinnitus.  The hearing loss was bilateral because, in October 
1997, the auditory thresholds in the 3,000 and 4,000 
frequencies were over 40 decibels in the right ear, and the 
auditory threshold in the 4,000 frequency was over 40 
decibels in the left ear.  See 38 C.F.R. § 3.385.  The 
veteran's testimony and lay statements asserted that he has 
current bilateral hearing loss and tinnitus disabilities 
because he cannot hear high ranges of music or conversation, 
and he has constant ringing in his ears.  

The evidence includes an in-service diagnosis of hearing loss 
because the July 1972 separation examination report stated 
that the veteran had minimal high frequency hearing loss.  
However, service medical records do not document any 
treatments for or diagnosis of tinnitus in service, and the 
evidence does show that he was in combat.  

Nonetheless, the veteran has submitted competent medical and 
lay evidence of noise exposure during service to establish an 
in-service injury.  He testified that he was not exposed to 
noise before or after service, and military records show that 
he was an aeromedical specialist working around noisy 
aircraft on runways and inside military airplanes.  He could 
not wear earplugs while in flight because the wounded had to 
be heard if they moved or called out for help.  Service 
medical records also show a gradual deterioration of the 
veteran's hearing because his pure tone thresholds worsened 
in 8 out of 10 frequencies while in service.  Accordingly, 
the veteran provided competent medical and lay evidence of 
exposure to noise and of an in-service injury.  

The medical evidence includes nexus opinions linking the 
veteran's current disabilities to service.  In March 1977, 
the VA examiner stated that the veteran had sensorineural 
hearing loss and constant tinnitus aurium that started in 
service.  In November 1999, Dr. Stevens opined that the 
veteran's high range hearing loss and tinnitus were caused by 
noise induced during flying duties in the military.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are well grounded.  

If the claims are well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the VA and 
from Dr. Stevens.  The veteran provided sworn testimony at a 
hearing and filed numerous lay statements with the RO.  
Nonetheless, the VA has a duty to assist because the record 
does not show that the RO requested or obtained the veteran's 
SSA medical records.  

However, this case may be decided on the merits without the 
missing SSA records because the existing record establishes 
service connection for both disabilities.  Although the 
record does not show an in-service diagnosis of tinnitus, the 
competent evidence demonstrates that the veteran's bilateral 
hearing loss and tinnitus are due to noise exposure during 
active service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  In particular, Dr. Stevens opined that the 
veteran's hearing loss was due to exposure to flying noise in 
the military because the hearing loss was greater than what 
could be attributed to aging, and tinnitus was the direct 
result of the neurosensory hearing loss.  Consequently, 
bilateral hearing loss and tinnitus were incurred in military 
service.  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim is 
reopened, and entitlement to service connection for bilateral 
hearing loss is granted.  

New and material evidence having been received, the claim is 
reopened, and entitlement to service connection for tinnitus 
is granted.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

